 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA va
BILLINGS DIVISION SEP 24

Clerk, U S District Court
District Of Montana

Billings
UNITED STATES OF AMERICA,
CR 19-64-BLG-SPW
Plaintiff,
vs. ORDER
TERRY LYNN BRAINE,
Defendant.

 

 

Pursuant to the request of the Bureau of Prisons at the Federal Detention
Center-SeaTac for an extension of up to fifteen (15) days to file the final report of
evaluation, and for good cause being shown,

IT IS HEREBY ORDERED that,

1. The facility shall have until November 7, 2019 in which to file the final
report on Defendant Terry Lynn Braine in order to determine his competency to
proceed in this matter.

2. The report shall be filed with the Court, with copies to counsel for the
Defendant and the Government.

3. All time from the date of this Order until the date of the Court’s
determination as to Terry Lynn Braine’s competency is excludable under the

Speedy Trial Act. 18 U.S.C. § 3161(h)(1)(A) and (F).
4. The Clerk of Court is directed to immediately notify the parties and the

United States Marshals Service of the entry of this order.

yt
DATED this SY day of September, 2019.

“SUSAN P. WATTERS
United States District Judge

 
